DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph M. Teleoglou on April 1, 2021. The Applicant agrees to cancel claims 17-20.

Allowable Subject Matter
Claims 1-3, 5-11 and 13-16 are allowable.
The prior art fail to teach, disclose, or suggest, in combination with other limitations recited in the claims: A system for providing supplemental power and fire suppression on an aircraft, comprising: a turbine configured to convert a compressed gas into at least one of electrical power, hydraulic power, or pneumatic power, the compressed gas including a nitrogen or a helium; a storage tank configured to store the compressed gas; a fire suppression control valve, and a turbine exhaust selector valve having an inlet configured to receive exhaust from the turbine, a first outlet configured to port the exhaust from the turbine out of the aircraft, and a second outlet configured to port the exhaust into the cargo compartment to suppress the fire and having an overboard position in which the exhaust flows through the first outlet out of the aircraft, and a cargo position in which the exhaust flows through the second outlet into the cargo compartment to suppress the fire and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 1, 2021